t c summary opinion united_states tax_court nancy l and gerald l harper petitioners v commissioner of internal revenue respondent docket no 17561-05s filed date nancy l harper and gerald l harper pro sese vicki l miller for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for the year of dollar_figure the issues for decision are whether petitioners failed to report nonemployee compensation of dollar_figure on their federal_income_tax return whether petitioners are liable for self-employment_tax on that amount and whether petitioners are entitled to a corresponding deduction for one-half of the self-employment_tax to be paid background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in paola kansas petitioner wife mrs harper worked as an independent insurance agent selling life and mortgage refinancing insurance policies with primerica financial services inc primerica from date through date until her affiliation with primerica mrs harper had no prior experience as an insurance agent during the course of its affiliation with mrs harper primerica paid her cash in two forms first upon receipt of an application_for insurance primerica would advance mrs harper a portion of the commissions that were expected to become earned assuming that a policy would be issued and remain in force for year the second form of payment was in the form of net earned commissions these earned commissions were calculated on a policy-by-policy basis as premiums were paid_by policyholders earned commissions were applied in the following order to recover outstanding debits in the form of advance commissions to reimburse primerica for advanced business_expenses such as license fees etc and to cover any outstanding amounts that had been charged to a sales representative’s account chargeback recovery primerica would report any net earned commissions credited during the taxable_year to a sales representative’s account to the irs on form 1099-misc miscellaneous income upon selling an insurance_policy mrs harper received an immediate advance equal to a percentage of the premiums due on the policy and was entitled to keep this amount if and only if the policy was held by the insured for year these advances were not reported to the irs as income until the 1-year mark elapsed and mrs harper had an unconditional right to the funds or their equivalent primerica recorded monthly commission account statements for mrs harper for each month of consistent with the dates of her affiliation with primerica the last monthly statement showing policy sales was dated date the final monthly summary is dated date and reports the following tax reporting summary year to date dollar_figure personal sales dollar_figure base shop override ica escrow contribution dollar_figure ica escrow used released gross earned commissions dollar_figure imputed_interest dollar_figure total reportable income dollar_figure accounting activity summary advance recovery balance chargeback recovery balance business_expenses other adjustments intercompany recovery dollar_figure big_number previous earns owed total primerica issued two forms 1099-misc to mrs harper for the taxable_year the first reflecting nonemployee compensation in the amount of dollar_figure dollar_figure in gross earned commissions and dollar_figure in imputed_interest and the second reflecting nonemployee compensation in the amount of dollar_figure intercompany recovery although respondent has not raised the latter amount dollar_figure as an issue in this case as detailed above this amount was applied to mrs harper’s outstanding commission account balance petitioners did not report either amount reflected on the aforementioned forms 1099-misc on their income_tax return mrs harper did however attach a letter to petitioners’ return in which she contested the inclusion of these amounts in petitioners’ gross_income on the grounds that they never received any payments checks from primerica during the year at issue and because she ended her affiliation with primerica in late the monthly figures for submitted to her and respondent by primerica had to have been falsified discussion the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 as the issue in this case is legal that is whether income generated by petitioner wife’s commission account is includable in petitioners’ gross_income we decide this case without consideration of the burden_of_proof sec_7491 the first issue presented in this case is whether mrs harper earned_income based on commissions that were not paid directly to her in a check but rather were diverted or applied to offset a negative balance in her commission account sec_61 provides that gross_income includes all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 moreover sec_1_61-2 income_tax regs provides that wages salaries commissions paid salesmen commissions on insurance premiums are income to the recipients unless excluded by law in the context of insurance agents who receive advances based on future commission income whether those advances constitute income depends on whether at the time of the making of the payment the agent had unfettered use of the funds and whether there was a bona_fide obligation on the part of the agent to make repayment dennis v commissioner tcmemo_1997_275 in many instances repayment is simply made out of future earned commissions where the repayments will be taken only from future commissions earned and the agent will not become personally liable in the event that the future income does not cover the repayment schedule the payments will constitute income to the agent for each year to the extent he received them 26_tc_666 these payments are nothing more than disguised salary 55_tc_85 however in the situation where the advances are actually loans when the repayments are offset directly by the future earned commissions then the agent will have either commission income or cancellation_of_indebtedness_income at the time of the offsets cox v commissioner tcmemo_1996_241 cf warden v commissioner tcmemo_1988_165 in this case mrs harper continued to earn commissions on policies that she had sold during her affiliation with primerica through august of however instead of paying these commissions to mrs harper by check primerica diverted the commissions to accounts showing balances owed by mrs harper for the advances and expenses payments previously described we believe that based on all of the evidence presented that when primerica previously made advances to mrs harper she was not taxed on those advances because the advances were loans secured and payable through future earned commissions beaver v commissioner supra diers v commissioner tcmemo_2003_229 although the record before us is devoid of any contract that may have existed between mrs harper and primerica we are convinced from our review of the detailed monthly statements of accounting maintained by primerica and illustrated at exhibit j that under the system that primerica used to account for its agents’ commissions advances primerica paid to mrs harper were actually loans to be offset directly by future earned_income as evidence for this conclusion we point to the fact that mrs harper carried over a negative balance in her commission account from and had a negative balance in her chargeback recovery account for each month of for each month of primerica would apply mrs harper’s accumulated earnings for that month to her negative balance this process was repeated through november of when primerica applied the remaining amount of mrs harper’s earnings to zero out her commission account at the end of mrs harper’s commission account including recovery_of advances made and chargeback amounts owed had a negative yearend balance of dollar_figure the monthly records show that primerica applied dollar_figure from mrs harper’s earnings recorded throughout that year to essentially pay back the negative balance in her account we believe despite the lack of any contract stating otherwise that this accounting shows that mrs harper was under an obligation according to her affiliation with primerica to rectify any outstanding balance in her commission account and to that end her advances were not taxed upon receipt but her actual earnings were taxed in this case those earnings were used to pay back a deficit accumulated in her commission account at the end of mrs harper’s commission account was credited with dollar_figure primerica however did not pay mrs harper this amount by check but rather applied it to a then- existing deficiency in her commission account before applying the funds mrs harper’s commission account had a total negative balance of dollar_figure after crediting the account with dollar_figure in institutional recovery and applying the dollar_figure credit from earnings to mrs harper’s commission account the result was that her existing account deficiency was eliminated and her obligation to pay back this amount was settled this reduction referred to in income_tax parlance as cancellation of indebtedness resulted in mrs harper’s receipt of gross_income irrespective of the fact that in her words she never received an actual check for dollar_figure diers v commissioner supra at trial petitioners stated that they refused to include the amounts as listed on the aforementioned form_1099 on their return as they had not received any check for that amount from primerica during while we are sympathetic to petitioners’ confusion as to why they must include in their gross_income moneys that they actually did not get a check for our review of the entire record in this case including the copious statements of tax and accounting submitted by respondent as a result of a subpoena served on primerica show that the amount in issue was in fact applied to a then-existing deficiency in mrs harper’s chargeback account and when received was based on the reasons previously discussed taxable this conclusion also comports with the explanation provided in a letter sent by primerica to respondent that is included as part of the record in that letter primerica explained that in mrs harper’s case since income was applied to both negative advance recovery and chargeback recovery balances a check was not issued to the agent based on the foregoing and under the relevant tax law mrs harper would have had cancellation_of_indebtedness_income at the time that monthly premiums were reclassified as earned_income and or any preexisting deficiency in her commission account was offset see diers v commissioner supra cox v commissioner tcmemo_1996_241 cf warden v commissioner tcmemo_1988_ therefore the court holds that petitioners received commission income in the amount of dollar_figure in petitioners also contest inclusion of the amounts listed on the form_1099 at issue on the grounds that mrs harper had stopped selling policies for primerica sometime in the fall of and accordingly she could not have made any sales from which commissions could be generated in petitioners testified that despite their repeated requests to primerica regarding the exact circumstances by which the figures reflected in the monthly statements were derived they had not been able to ascertain the exact nature of these amounts based on the entire record before us we are not convinced either that mrs harper ended her affiliation with primerica in november of or that assuming that she did not actually sell any policies in primerica did not account for policies that she sold in on its monthly reports first mrs harper could not provide the court with an exact date on which she terminated her affiliation with primerica she testified that she told her regional director in person that she was quitting sometime in november of mrs harper claimed that she had not put her intentions in writing to primerica or any of its employees at any time because it was her regional director’s responsibility to do that second mrs harper confirmed at trial the figures contained in the records provided by primerica showing that she received commissions on policy sales in date since mrs harper also testified that she had sold her last policy in date we conclude that it was possible that primerica did not make the initial advances to its agents including mrs harper until several months after the date on which the policy was actually sold finally because agents were required to repay advanced amounts if policies were terminated before a 1-year period elapsed it is possible assuming that the last contract sold by mrs harper was received by primerica in date that there would be activity on her commission account through the end of all of these reasons lead us to the reasonable conclusion that mrs harper could have been credited commissions in taxable_year for policies sold in that year as well as policies sold in the last issues before us concern whether petitioners are liable for the self-employment_tax and whether petitioners are entitled to a corresponding deduction for one-half of the self- employment_tax to be paid sec_1401 imposes a tax upon the self-employment_income of every individual in general self-employment_income consists of the net_earnings derived from an individual other than a nonresident_alien from a trade_or_business carried on by such an individual sec_1402 and b sec_1_1401-1 income_tax regs an individual is subject_to self-employment_tax if his or her net_earnings_from_self-employment exceed dollar_figure for the taxable_year sec_1402 in this case although petitioners dispute that mrs harper was an independent insurance agent with primerica during the taxable_year in issue they do not disagree that mrs harper was at one time an agent for primerica moreover and based on our foregoing discussion we believe that the income received by mrs harper in was derived directly from her work as an independent insurance agent with primerica either in or accordingly the court holds that mrs harper earned_income in and is therefore both liable for self- we note that no argument or evidence was presented as to whether mrs harper was an employee or statutory_employee under sec_3121 employment_tax on that income and entitled to a corresponding deduction for one-half of the self-employment_tax to be paid accordingly and based on the foregoing facts and discussion we hold that petitioners failed to report nonemployee compensation in the amount of dollar_figure on their federal_income_tax return are liable for self-employment_tax on that amount and are entitled to a corresponding deduction for one-half of the self-employment_tax to be paid decision will be entered for respondent
